
	

115 SRES 451 IS: Recognizing the significance of endometriosis as an unmet chronic disease for women and designating March 2018 as “Endometriosis Awareness Month”.
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 451
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Ms. Duckworth (for herself and Ms. Warren) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the significance of endometriosis as an unmet chronic disease for women and designating
			 March 2018 as Endometriosis Awareness Month.
	
	
 Whereas 6,500,000 women in the United States are living with endometriosis; Whereas endometriosis is a chronic disease affecting 176,000,000 women throughout the world and an estimated 1 in 10 women in the United States ages 18 through 49;
 Whereas medical societies and patient groups including the Endometriosis Association, the American College of Obstetricians and Gynecologists, the National Association of Nurse Practitioners in Women's Health, the American Society for Reproductive Medicine, and the American Social Health Association all have expressed the need for greater public attention and updated resources targeted to public education about this unmet health need for women;
 Whereas endometriosis occurs when tissue similar to that normally found in the uterus begins to grow outside the uterus;
 Whereas, while endometriosis is one of the most common gynecological disorders in the United States, there is a lack of awareness and prioritization of endometriosis as an important health issue for women;
 Whereas women can suffer up to 6 to 10 years before properly diagnosed; Whereas approximately 1/3 to 1/2 of all women with endometriosis will have difficulty getting pregnant;
 Whereas endometriosis is a painful and debilitating disorder; Whereas endometriosis is associated with increased health care costs and poses a substantial burden to patients in the health care system;
 Whereas the total annual direct health care cost of symptoms associated with endometriosis is $56,000,000,000, or nearly $11,000 per patient;
 Whereas 51 percent of endometriosis patients report that the disease detrimentally affects their performance of their job;
 Whereas the Centers for Disease Control and Prevention found that the average number of bed days for patients with endometriosis was 18 days per year; Whereas women with endometriosis can lose 11 hours per work week through lost productivity;
 Whereas, in 2010, endometriosis patients were hospitalized over 100,000 days because of this disease;
 Whereas there is a need for more research and updated guidelines to treat endometriosis; Whereas the research dollars from the National Institutes of Health dedicated to endometriosis has dropped from $16,000,000 in 2010 to $7,000,000 in 2018;
 Whereas there is an ongoing need for additional clinical research and treatment options to manage this debilitating disease; and
 Whereas there is no known cure for endometriosis: Now, therefore, be it   That the Senate—
 (1)designates March 2018 as Endometriosis Awareness Month; (2)recognizes the importance of endometriosis as a health issue for women that requires far greater attention, public awareness, and education about the disease;
 (3)encourages the Secretary of Health and Human Services— (A)to provide information to women, patients, and health care providers with respect to endometriosis, including available screening tools and treatment options, with a goal of improving the quality of life and health outcomes of women affected by endometriosis;
 (B)to conduct additional research on endometriosis and possible clinical options; and (C)to update information, tools, and studies currently available with respect to helping women live with endometriosis; and
 (4)respectfully requests that the Secretary of the Senate transmit a copy of this resolution to the Secretary of Health and Human Services.
			
